Citation Nr: 0117504	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The appellant had entry level military service from August 11 
to September 2, 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for patellofemoral 
syndrome of the left knee.  

Additional development is needed prior to appellate 
disposition of this case.

Service medical records reflect, in pertinent part, that in 
conjunction with a June 1999 enlistment examination, the 
appellant denied any history of swollen or painful joints, 
leg cramps, broken bones, arthritis, rheumatism, or bursitis, 
bone, joint or other deformity, lameness, or "trick" or 
locked knee.  He also denied having any painful joints or 
loss of movement in any joints, as well as any impaired use 
of his legs.  Upon examination, the appellant was found to 
have pes cavus, but otherwise his lower extremities and 
"other musculoskeletal" were found to be normal.    

However, in August 1999, the appellant complained of left 
knee pain and reported having had a two to three year history 
of intermittent knee swelling.  This had apparently resulted 
after a sliding injury while playing baseball three years 
before.  The appellant had apparently been advised by a 
civilian physician to have surgery.  At present, he 
complained of pain with the daily activities of marching and 
running.  He wanted to be released from active duty.  Upon 
examination, there was no locking, laxity, edema or effusion 
found, although mild tenderness of the patellar tendon was 
noted, as was poor quad tone.  Range of motion was from 0 to 
130 degrees.  Lachmann's sign was negative, as was an x-ray 
of the left knee.  The appellant was assessed as having 
patellofemoral syndrome of the left knee and was referred for 
Medical Evaluation Board processing.  Two physicians 
subsequently concluded that the appellant's patellofemoral 
syndrome had existed prior to enlistment and that this 
condition prevented training.  The appellant was discharged 
on September 2, 1999.

There is some question as to whether the appellant had a 
preexisting left knee disability and if so, whether it 
increased in severity during his brief period of active duty.  
A VA orthopedic examination is necessary.  

Prior to the examination, the appellant should be asked to 
provide the RO with the names and addresses of health care 
providers who treated his left knee prior to his entrance 
into active duty in August 1999.  In particular, the 
appellant should be asked to provide the name and address of 
the private physician who advised him to have left knee 
surgery.  To ensure that the appellant's claim will receive a 
fully informed evaluation, clinical data reflecting any 
treatment of his left knee, since September 1999, should also 
be obtained and reviewed.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Accordingly, this case is REMANDED for the following:

1.  Contact the appellant and ask him for 
the names and addresses of any and all 
medical care providers who provided 
treatment for his left knee prior to his 
entrance into active duty in August 1999 
and the approximate dates of treatment.  
In particular, ask the appellant to 
provide the name and address of the 
private physician who advised him to have 
left knee surgery.  After securing the 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.  Any records of treatment by 
private medical care providers for the 
appellant's left knee, since September 
1999, should also be obtained and 
associated with the claims file.  

2.  Any pertinent VA medical records 
documenting treatment of the appellant's 
left knee, since September 1999, which 
have not already been associated with the 
claims file, should be obtained and made 
of record. 

3.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

4.  Following completion of the above 
actions, conduct a special VA orthopedic 
examination.  The claims folder must be 
reviewed prior to the examination.  Such 
tests as the examiner deems necessary 
should be performed.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The examiner should address the following 
questions:

(a.)  Does the appellant currently 
have a left knee disability?  If so, 
what is the specific diagnosis?  

(b.)  If the appellant has a 
diagnosed left knee disability, is 
it at least as likely as not that 
this disability had its onset in 
service?

(c.)  If the answer to (b.) is in 
the negative, is it indisputable 
that the left knee disability had 
its onset prior to service?

i.  If the left knee disability 
indisputably had its onset 
prior to service, is it an 
acquired disability or a 
congenital or development 
disability?

ii.  If the left knee 
disability indisputably had its 
onset prior to service and is 
not a congenital or development 
disability, is it at least as 
likely as not that there was an 
increase in severity during the 
appellant's period of active 
duty?  

iii.  If there was an increase 
in severity of the appellant's 
left knee disability during his 
period of active duty, is it 
indisputable that the increase 
was due to the natural 
progression of the disability?

(d.)  The evidence considered by the 
examiner should include, but not be 
limited to, any relevant documents 
associated with the claims file.  
The reasons for any medical opinions 
by the examiner should be discussed 
in detail.  All medical authorities 
(including texts and treatises) 
relied upon should be clearly cited.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with respect to the veteran's 
claim for service connection.

6.  When the above developments have been 
completed, the case should be reviewed.  
If the decision concerning entitlement to 
service connection for a left knee 
disability remains adverse to the 
veteran, he and his representative (if 
any) should be issued a supplemental 
statement of the case, and be afforded 
the requisite opportunity to respond.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional medical evidence and 
fulfill due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


